DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recites “…while considering the moving pictures as one picture…”. It is not clear how a CPU can “consider” something like human does. Applicant is suggested to amend “considering” to “encoding”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2015/0319452) and further in view of Schwartz (US 2006/0133509). 
For claim 1, Lewis teaches an image data processing method using an image processing device that includes a high-order CPU that outputs encoded image data 5associated with a moving picture and issues an instruction associated with reproduction of the moving picture (e.g. paragraph 30-31, figure 1, operation system 104 interact with and manage hardware 106 to provide services for applications 102a and 102b, and The hardware 106 may include CPU),
an image processing processor that has a hardware decoder capable of decoding pictures including intra coding slices and inter coding slices and decodes the encoded 10image data associated with the moving picture on a basis of the instruction to be input (e.g. figure 2, “decoder(s) 222”, a media player within figure 1 must be able to accept user instruction to play back video, abstract, “intra-coded frame, paragraphs 59, 62: “H.264” standard), and 
a display unit on which the moving picture is reproduced on a basis of image data decoded by the image processing processor (e.g. paragraph 29, Applicants 102a and 102b may include a media player application that accepts media files as inputs and generates corresponding video and/or audio to the output device(s)” or (e.g. figure 3, 5A, 5B, and 5C, paragraph 69, “The processor may combine frames from the received data streams…slice 502c of FIG. 5C is vertically stacked onto slice 504C” so the processor must output instruction to “combine frames”), wherein
 15in a case where a plurality of moving pictures are reproduced on the display unit on a basis of the instruction, the high-order CPU combines respective moving pictures 
Lewis do not further specify reference buffers are identically managed at a level of slices being encoded image data. Schwartz teaches reference buffers are identically managed at a level of slices being encoded image data (e.g. paragraph 3: “H.264”, macroblocks from B-slices can use two distinct reference picture buffers”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Schwartz into the teaching of Lewis to have utilized reference buffers for encoding or decoding to yield predictable result as the use of reference buffers is supported by the standard (H.264) to improve compatibility of the system (see, MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results). 
For claim 8, Lewis teaches wherein the high-order CPU defines a combination image frame associated with a predetermined resolution, aligns the horizontal resolutions of moving pictures that fit in 5the combination image frame according to the resolutions of the combination image frame and supplies information about which position in a vertical direction of the combination image frame is occupied by each of moving pictures, to the image processing processor (e.g. figures 5A, 5B, 5C, 6-7 shows how the slices are aligned vertically ad horizontally). 

For claim 6, Lewis teaches wherein the high-order CPU defines a combination image frame associated with a predetermined resolution and supplies information about which position in a vertical 25direction of the combination image frame is occupied by each of moving pictures, to the image processing processor (e.g. figures 5A, 5B, 5C, 6-7 shows how the slices are aligned vertically and horizontally, for example, figure 5A-5C shows two 4x4 are stacked up to become 4X8).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/DAQUAN ZHAO/Primary Examiner, Art Unit 2484